Case 1:20-cv-01922-MJD-SEB Document 1-1 Filed 07/22/20 Page 1 of 2 PageID  #: 6/22/2020
                                                                        Filed: 7        2:50 PM
                                                                                                                             Clerk
                                                     Fayette Circuit Court                                 Fayette County, Indiana




STATE OF INDIANA                      )                   IN   THE FAYETTE COUNTY CIRCUIT COURT
                                      )SS:
COUNTY OF FAYETTE                     )                   CAUSE NO.:            21C01-2006-CT-000268


CAMERON MEYERS,                                 )

                                                )

                            Plaintiff           )

                                                >

                vs.                             )

                                                )

WAL-MART STORES               EAST, LP          )

                                                )

                            Defendant.          )




                                          COMPLAINT FOR DAMAGES

           Comes now    the Plaintiff, by counsel, and for his cause 0f action against the Defendant,


alleges:


           1.   At    all   times hereinafter mentioned Defendant owned, operated and maintained a


                retail store    located at     4200 Western Avenue,          in Fayette County, Indiana.


           2.   On or about May 7‘“, 201 9 Plaintiffwas an invites on Defendant’s premises when he

                picked up a picture frame from a display area and the frame separated causing the


                glass t0 fall    on   his lower extremity.


           3.   The    picture frame at issue             was manufactured by Hong Kong Company            Intco


                International     (HK)       Co.,   LTD   and distributed by Defendant.




                                                                                                     EXHIBIT "A"
Case 1:20-cv-01922-MJD-SEB Document 1-1 Filed 07/22/20 Page 2 of 2 PageID #: 8




            4.           The Court does not have jurisdiction over                Intco International         (HK)    Co.,   LTD   and,


                         therefore, Defendant,         who    is   the distributor and seller of the picture frame product,


                         is   also   deemed      the manufacturer pursuant to I.C.34-20-2-4.


            5.           The     incident     was caused by the negligence of the Defendant and it’s                  Violation ofthe


                         Indiana Product Liability Act.


            6.           As a proximate           result   of the Defendant’s negligence and Violation of the Indiana


                         Product Liability Act, Plaintiff has been injured and damaged, incurred reasonable


                         medical expenses, endured pain, suffering and mental anguish and                         lost   income and


                         earning capacity.


            WHEREFORE,                     Plaintiff prays for   judgment against the Defendant               in an   amount which


willfully        and   fairly     compensate him for his           injuries   and damages, for his   costs,       and for    all   other


proper      relief.



                                                                              Respectfully submitted,


                                                                              TOWNSEND & TOWNSEND, LLP

                                                                                   s!                x

                                                                                                         ‘\
                                                                                        7-


                                                                                  /

                                                                              Johnlﬂ Townsendg'IH #19600 49
                                                                              151 North Delawale Street, Suite 770
                                                                              Indianapolis, Indiana 46204
                                                                              317- 264- 4444 Phone
                                                                              317- 234- 2080 Fax
                                                                              townsendlawﬁ1m@aol.com
                                                                              Counselfor Plaintifﬁ Cameron Meyers



Meyers.C.Complaim.for.Damages‘062220.wpd
